_ Case 7:20-cr-02307 Document1 Filed on 12/01/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

United States of America

  

 

 

 

 

)
Vv. )
Fidencio MORIN Jr. (YOB: 1992) USA CaseNo. M-20-2604-™M
ted States Distri
5 Us Sa Bape eri Gau"
) i
) & DEC G1 2020.
Defendant(s) _ .
David J. Bradley, Clerk
CRIMINAL COMPLAINT =
I, the complainant in this case, state that the following is true to the best of my knowledge and belief,
On or about the date(s) of November 30, 2020 in the county of Starr in the’
Southern District of Texas , the defendant(s) violated:
Code Section ; Offense Description -
21 USC 846 - Conspiracy to Possess with the Intent to Distribute and Possession with
21 USC 841 Intent to Distribute Marijuana, approximately 364.5 Kilograms, a schedule | —

controlled substance.

This criminal complaint is based on these facts:

(See Attachment |)

@ Continued on the attached sheet. Yo 4

 

Complainant's signature

 

Z poi se fof2 209 Christopher Donahue, DEA Special Agent

Printed name and title

Sworn to before me and signed in my presence.

 

Date: _/ 2 1/2 —2 98 a. he
lL’ Judge's signature

City and state: McAllen, Texas Juan F. Alanis, U.S. Magistrate Judge
Printed name and title
Case 7:20-cr-02307 Document1 Filed on 12/01/20 in TXSD Page 2 of 2

ATTACHMENT 1

. On November 30, 2020, U.S. Border Patrol Agents (BPA), Texas DPS Troopers, and
Texas Rangers established surveillance in an area known as the Los Puertos Boat Ramp
near the Rio Grande River in La Casita, Texas which is an area known for northbound
narcotics and southbound bulk currency smuggling activity.

. At approximately 3:23 p.m., a Texas Ranger observed a white Ford F-150 pickup truck in
the area of the Los Puertos Boat Ramp get loaded with suspected bundles of narcotics
and depart the river area at a high rate of speed. .

. Shortly thereafter, a Texas Ranger observed the Ford F-150 drive behind a house in La
Casita, Texas. A BPA and Texas Trooper subsequently drove to the property. The BPA
observed the Ford F-150 parked adjacent to a shed behind the house. As the BPA
attempted to make contact with the F ord F-150, a male subject, entered the Ford F-150,
and then fled the property. Texas DPS attempted to conduct a vehicle stop of the Ford F-
150 which failed to yield to agents.

. Agents subsequently pursued the Ford F-150 as it travelled towards the Rio Grande
River. After a short pursuit, the driver abandoned the Ford F-150 near the Rio Grande
River and absconded to Mexico. Agents subsequently apprehended the driver and sole
occupant of the Ford F-150 in the Rio Grande River. The driver was subsequently
identified as Fidencio MORIN. During a search of the F-150 and surrounding area
agents did not locate any narcotics or contraband leading agents to believe that MORIN
unloaded the suspected narcotics in the shed where he was parked prior to fleeing from
agents.

. After the pursuit, a BPA made contact with the owner of the property where the Ford F-
150 was parked prior to fleeing from agents. The property owner provided agents written
and verbal consent to search the property. A search of the shed on the property resulted
in the seizure of 17 bundles of suspected marijuana. The bundles were processed at the
Border Patrol Station, weighed approximately 364.5 kilograms, and contained suspected
marijuana.

. Ina post-arrest mirandized interview, MORIN stated that he participated in the narcotics
smuggling event by picking up and then transporting the narcotics to the residence in La
Casita, Texas. MORIN stated that he has participated in prior narcotics smuggling events.
MORIN stated that he was going to be paid $3,000.00 for picking and transporting the
narcotics.
